DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
 Applicant argues that the Heathcott does not disclose wherein the first and second seal lips comprise sealing edges, which are aligned with an end face of the first seal element and the pressing element. 
Examiner notes that wherein the first and second seal lips comprise sealing edges, which are aligned with an end face of the first seal element and the pressing element (sealing edges of seal lips are aligned with an end face of 20 and 14 as seen in examiner annotated fig 6 below), 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heathcott et al. (U.S. Patent # 6007070).

Regarding claim 1, Heathcott discloses a seal assembly (fig 6), comprising- a first seal element (12); and a pressing element (14), wherein the first seal element comprises a groove ring (12 is a ring) and has a first seal lip (38 on the left as seen in examiner annotated fig 6 below) and a second seal lip (38 on the right as seen in examiner annotated fig 6 below), wherein the pressing element is arranged between the first seal lip and the second seal lip (14 between 38 and 38) and effects a radial pre-tensioning of the first seal lip and the second seal lip (14 pressurizes 38 and 38), and 
wherein the pressing element
wherein the first and second seal lips comprise sealing edges, which are aligned with an end face of the first seal element and the pressing element (sealing edges of seal lips are aligned with an end face of 20 and 14 as seen in examiner annotated fig 6 below), and
wherein at least one compensating chamber is formed between the first seal element and the pressing element (chamber as seen in examiner annotated fig 6 below).
.  

    PNG
    media_image1.png
    574
    713
    media_image1.png
    Greyscale

Regarding claim 2, Heathcott discloses the seal assembly wherein the first seal element comprises a polymeric material (Col 8 Lines 10 – 14).  
Regarding claim 4, Heathcott discloses the seal assembly wherein the pressing element closes the gap between the first seal lip and the second seal lip flush with the first seal lip and the second seal lip (14 closes gap between 38 and 38 and is flush with 38).  
Regarding claim 5, Heathcott discloses the seal assembly further comprising a spring body arranged between the first seal lip and the second seal lip (26 between 38 and 38).  
Regarding claim 6, Heathcott discloses the seal assembly, wherein the pressure element covers the spring body in a direction of a medium to be sealed by the seal assembly (14 covers 26).  
Regarding claim 7, Heathcott discloses the seal assembly wherein the pressing element is held by a form fit in the gap between the first seal lip and the second seal lip (14 fits between 38 and 38).  
Regarding claim 9, Heathcott discloses the seal assembly, wherein the pressing element is supported axially on a groove base of the first seal element (14 is on the groove base of 12 as seen in examiner annotated fig 6 above).  
Regarding claim 11, Heathcott discloses the seal assembly wherein a shoulder projecting radially outwards is formed from the first seal element (as seen in examiner annotated fig 6 below).  
Regarding claim 12, Heathcott discloses a pressing element (14) for a first seal element having a first seal lip and a second seal lip (as seen in examiner annotated fig 6 below), the first and second seal lips comprise sealing edges, the pressing element comprising: 
a spring body arranged between the first seal lip and the second seal lip (26 between 38 and 38 as seen in examiner annotated fig 6 below),
which are aligned with an end face of the first seal element and the pressing element (sealing edges of seal lips are aligned with an end face of 20 and 14 as seen in examiner annotated fig 6 below), and
wherein the pressing element and an end face of the first seal element are aligned with the sealing edges (as seen in examiner annotated fig 6 below), and
wherein the pressing element is configured to form at least one compensating chamber between the first seal element and the pressing element (as seen in examiner annotated fig 6 below).
  
    PNG
    media_image1.png
    574
    713
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heathcott in view of Fisher et al. (U.S. Patent # 4483543).

Regarding claim 10, Heathcott discloses the seal.
 Heathcott does not disclose wherein the first seal element has a third seal lip and a fourth seal lip, which project into a side facing away from the first seal lip and the second seal lip, and wherein a further pressing element is arranged in a gap between the third seal lip and the fourth seal lip.  
However, Fisher teaches wherein the first seal element has a third seal lip and a fourth seal lip (as seen in examiner annotated fig 3 below), which project into a side facing away from the first seal lip and the second seal lip (as seen in examiner annotated fig 3 below), and wherein a further pressing element (4 on the right, fig 3) is arranged in a gap between the third seal lip and the fourth seal lip (as seen in examiner annotated fig 3 below).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the third, fourth sealing lips and a pressing element of Fisher with the first seal element of Heathcott to provide further sealing with the sealing lips and the pressing element to the seal assembly so that an expected benefit of longevity and the pressure holding capability of the seal assembly (Fisher Col 3, Lines 53 – 56).

    PNG
    media_image2.png
    391
    646
    media_image2.png
    Greyscale



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heathcott in view of Teruyuki et al. (U.S. Patent # 4560109).

Regarding claim 3, Heathcott discloses the seal assembly.
Heathcott does not disclose wherein the pressing element comprises an elastomeric material.  
However, Teruyuki teaches wherein the pressing element comprises an elastomeric material (elastic rubber body of 2, abstract, fig 4).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the pressing element of Heathcott to be as in Teruyuki so that pressing element compresses the seal for uniform deformation (Teruyuki Col 3, Lines 60 – 68).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675